Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9, 11-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marmur et al. (WO 2017175218A2).
Regarding claim 1, Marmur discloses an electronic device for producing an aerosol for inhalation by a person, comprising:
(a) a mouthpiece (by reference sign 12, fig. 1) and an upper housing component (by reference sign 5, fig. 1) to which the mouthpiece attaches (by reference sign 1, fig. 1), wherein the upper housing component contains a liquid container (by reference sign 4, fig.1) and a mesh assembly (by reference sign 14, figs. 2A-2B) having a piezoelectric material (by reference sign 17, figs. 2A-2B) and a mesh material that vibrates when the piezoelectric material is actuated for aerosolizing liquid from the liquid container that comes into contact with the vibrating mesh material (lines 17-34 of page 5), and wherein the aerosol so produced may be inhaled through the mouthpiece (lines 1-10 of page 4); and (b) a lower housing component containing circuitry (8, fig. 1) and a power supply (9, fig 1) for actuating the piezoelectric material resulting in vibration of the mesh material, wherein electrical pathways connect the mesh assembly with the circuitry and power supply of the lower housing component (Abstract).  

Regarding claim 7, Marmur discloses the mesh assembly comprises a piezo mesh disk (by reference sign 17, fig. 2B).  
Regarding claim 9, Marmur discloses the droplets of the aerosol produced are within the claimed ranges (lines 13-15 of page 20).  
Regarding claim 11, Marmur discloses the power supply comprises one or more rechargeable batteries (lines 23-24 of page 7 and lines 10-13 of page 10).  
Regarding claim 12, Marmur discloses means (wick) for causing the liquid to be in contact with a lower side of the mesh material facing the liquid container (pages 4-5 and figs.1 and 3).  
Regarding claim 15, Marmur discloses the upper housing component and the lower housing component fit together to define a body of the electronic device, which body is of a size and shape for gripping and holding by hand during use of the electronic device (Abstract and fig. 1).
Regarding claim 16, Marmur discloses an electronic device for producing an aerosol for inhalation by a person, comprising: (a) a mouthpiece (by reference sign 1, fig. 1); and (b) an elongate housing having opposite first and second ends, with the mouthpiece being attached to the first end and with the housing comprising therein (see fig. 1), Application No. 16/548,831Page 4 of 8(i) a mesh assembly comprising a mesh material that vibrates when actuated (by reference sign 14, figs. 2A-2B and lines 17-34 of page 5), (ii) a liquid container containing a liquid that is aerosolized (by reference sign 4, fig. 1) by the mesh material when actuated for inhalation through the mouthpiece, and (iii) circuitry and a power supply (by reference signs 8 and 9 of fig. 1) for actuating vibration of 
Regarding claim 17, Marmur discloses the mesh assembly (by reference sign 3, fig. 1) extends between and separates the mouthpiece (by reference sign 1, fig. 1) and the liquid container (by reference sign 4, fig. 1).  
Regarding claim 18, Marmur the power supply (by reference 9, fig. 1) of the electronic device comprises batteries that are arranged along the longitudinal axis of the device and that are located at the second end of the housing (see fig.1).  
Regarding claim 19, Marmur the liquid contacts the mesh material as a result of capillary action (line 32 of page 4 to line 2 of page 5).  
Regarding claim 20, Marmur discloses means (wick) for causing the liquid to be in contact with a lower side of the mesh material facing the liquid container (pages 4-5 and figs.1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2) in view of Deevi et al. (US Patent No. 5322075).  Marmur does not expressly discloses the mouthpiece is detachable from the upper housing component.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mouthpiece detachable from the upper housing component to give user In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).  Furthermore, the reference of Deevi discloses an electronic device for producing an aerosol for inhalation by a person has the mouthpiece (113, fig. 1) detachable from the upper housing component.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mouthpiece of Marmur detachable from the upper housing component as taught by Deevi.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2).
Regarding claim 10, Marmur's liquid container can be considered as a cartridge (page 21).
Regarding claim 14, Marmur discloses the liquid is drawn into contact with the mesh material through capillary action; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to consider the wick as a capillary pump (line 29 of page 4 to line 2 of page 5).

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2) in view of Bessant et al. (U.S Pub. No. 20180146710).
Regarding claim 8, Marmur discloses the liquid is in contact with a first side of the vibrating mesh material, and wherein the vibrating mesh material comprises small openings through which droplets of the liquid pass to form droplets of the aerosol as the vibrating mesh material oscillates (pages 4 and 7). However, Marmur does not expressly disclose the liquid is pressured into contact with a first side of the vibrating mesh material. Bessant discloses a pump can be used instead of a capillary wick or any other passive medium to draw liquid to control the required amount of liquid aerosol-forming substrate to be transported [0052]. Therefore, it would have been obvious to one of ordinary skill in the art at 
Regarding claim 13, Bessant discloses the circuitry and power supply are configured to further operate a pump system that causes the liquid from the liquid container to transport the liquid [0068]. Therefore, taken the teaching of Bessant and Marmur together as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the circuitry and power supply to operate the pump to transport the liquid from the liquid container to come into contact with the first side of the vibrating mesh material.

Claims 5  and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (WO 2017175218A2) in view of Sauzade (Pub. No. 20100044480).
Regarding claims 5-6, Marmur does not expressly disclose the material of the piezoelectric. Sauzade discloses piezoelectric material can either be a single piece (corresponding to the claimed a single layer oscillating piezoelectric material) or a multi-layer piezoelectric material [0099], Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either select a single layer or a multi-layer piezoelectric material as taught by Sauzade for the device of Marmur..

Response to Arguments
Applicant’s arguments filed 5/5/2021 have been considered but are moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747